PER CURIAM.
Willie F. Whitehead challenges the trial court’s denial of his motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a) alleging entitlement to Heggs1 relief. We have examined his 1995 guidelines scoresheet and the calculations of his sentence under the 1994 guidelines scoresheet, both attached to the order of denial, and determine that the trial court correctly concluded that Whitehead’s sentence of 68.325 months falls within the guidelines range under the valid 1994 scoresheet. Accordingly, we affirm.
We observe on his 1995 scoresheet, immediately above the sentencing judge’s signature, a note that reads, “Neg. Plea Agreement.” This hand-written recording, when considered in concert with the fact that the sentence imposed was the shortest permissible sentence under those guidelines, suggests that Whitehead may have entered a plea conditioned upon receiving a sentence at the bottom of the guidelines. If this is the case, Whitehead may qualify to move to withdraw his plea pursuant to Florida Rule of Criminal Pro*988cedure 3.850. See Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (en banc).
Affirmed.
THREADGILL, A.C.J., and GREEN and STRINGER, JJ., concur.

. Heggs v. State, 759 So.2d 620 (Fla.2000).